DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendments to claims 1, 3, 5-9, 15, 19-20, 29-30, 34-37 in the response filed May 24, 2021 are acknowledged by the Examiner.
	Claims 1-13 and 15-38 are pending in the current action.
	Two amendments were submitted on May 24, 2022, Examiner confirmed with Attorney Tillman regarding the intended claim set.
Response to Arguments
Claim 3, 5-8, 15, 20, 30, 34, 37 amendments overcome the respective current 112 rejections.
With respect to claims 1, 19, 29, 34, 36, 37, Applicant argues that the previous combination of references does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Gildersleeve et al remains the primary reference in the current rejection as it continues to share structural and functional aspects with the claimed invention. 
In response to applicant's argument that Gray ‘799 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gray ‘799 is shown to be applicable to the ankle in other embodiments, further the neck brace embodiment is an orthosis for joint control thus is within the same field of endeavor and pertinent to the problem. 
Applicant’s arguments regarding Slautterback are moot as it is no longer relied upon.
Claim Objections
Claim 25 is objected to because of the following informalities: while it is inherent that ankle joints have a rear the limitation “the rear” should be amended to recite “a rear”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: closure means in claims 1 and 36,  rear entry means in claims 1 and 36. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 29-33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "closure member" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpret the closure member to be the closure means. 
Claim 29 line 4 recites “and a that has a foot portion”, it is unclear to what the Applicant is referring. For the sake of compact prosecution Examiner will interpret the line to read “and that has a foot portion.”
Claim 29 recites the limitation "the leg portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpret the leg portion to be newly introduced. 
Claim 29 recites the limitation "the first portion" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpret the first portion as the leg portion. 
Claim 30 recites the limitation "closure member" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpret the closure member to be the closure mechanism. 
Claims 30-33 are rejected due to their dependency on a rejected claim above.
Claim 36 recites the limitation "the foot portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpret the foot portion to be the second portion. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et (US 2014/0276315) al in view of Gray ‘902 (US 58336902) and in view of Gray ‘799 (US 5584799) and in view of Tanaka (US 5640714) and in view of Foxen (US 2009/0071037).
With respect to claim 1, Gildersleeve et al discloses An ankle brace which supports the foot, ankle and leg of a user and comprising an interlinking network of elastomeric band members (Annotated Fig 1, [0033], elastomeric) and allow selected motion at the ankle ([0076], selective motion); forming a foot portion and a leg portion (Annotated Fig 1, first/leg portion and second/foot portion), the foot portion having a distal band which forms at least 200 degrees of an arc (Annotated Fig 1, distal band having a 360 degree arc) and the leg portion having a proximal band and a medial malleolus support which forms a medial hub of the set of laterally spaced hubs and a lateral malleolus support which forms a lateral hub of the set of laterally spaced hubs and which together define a transverse axis extending between the medial malleolus support and the lateral malleolus supports (Annotated Fig 1, proximal band, medial band, malleolus support- [0068], multiple frameworks), and the ankle brace having a recess which accommodates the heel of the foot of the user (Annotated Fig 1, recess), and the interlinking network of bands further comprising a medial mid-foot band which extends from the medial malleolus support to the distal band to act as a first medial spoke and a lateral mid-foot band which extends from the lateral malleolus support to the distal band to act as a first lateral spoke (Annotated Fig 1, mid foot band) and a medial lower leg band which extends from the medial malleolus support to the proximal band to act as a second medial spoke and a lateral lower leg band which extends from the lateral malleolus support to the proximal band to act as a second lateral spoke (Annotated Fig 1, lower leg band); and the brace having a rear entry means (Annotated Fig 1, open area, device would be capable of a rear entry) wherein the opposing set of laterally spaced hubs and spokes comprised of the interlinking network of elastomeric band members form a hinge about the transverse axis to allow a controlled pivoting motion between the foot portion and the leg portion but the network inhibits lateral and medial translational or pivotal motion about an axis perpendicular to the transverse axis along the length of the foot between the foot portion and the leg portion ([0058]).
Gildersleeve et al is silent on whether the device is mirrored on the medial and lateral sides, which forms an opposing set of laterally spaced hubs and spokes; the elastomeric band members having 
Gray ‘902 discloses an analogous ankle brace having mirrored medial and lateral sides to teach the second portion having a proximal band and a medial malleolus support and a lateral malleolus support which together define a transverse axis extending between the medial malleolus support and the lateral malleolus supports (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, first portion, second portion, distal band having a 360 degree arc, proximal band, malleolus supports), and a recess which accommodates the heel of the foot of the user (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12), and the interlinking network of bands further comprising a medial mid-foot band which extends from the medial malleolus support to the distal band and a lateral mid-foot band which extends from the lateral malleolus support to the distal band and a medial lower leg band which extends from the medial malleolus support to the proximal band and a lateral lower leg band which extends from the lateral malleolus support to the proximal band and the brace having a rear entry means which comprises an open area of the second portion having a lateral portion (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al to be mirrored as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
Gildersleeve et al/Gray ‘902 discloses the device as discussed above.
Gildersleeve et al/Gray ‘902 is silent on which forms an opposing set of laterally spaced hubs and spokes which act to inhibit and allow selected motion at the ankle; the elastomeric band members having a thickness of from 1 to 10 mm and comprising a thermoplastic elastomer having a Shore A hardness of 2 
Gray ‘799 teaches an analogous flexible joint support having an opposing set of laterally spaced hubs and spokes which act to inhibit and allow selected motion (Annotated Fig 39, col 11 ln 20-30, selective motion); a medial support which forms a medial hub of the set of laterally spaced hubs and a lateral malleolus support which forms a lateral hub (Annotated Fig 39, Fig 38, medial and lateral hubs shown), and the interlinking network of bands further comprising a medial mid-foot band … to act as a first medial spoke and a lateral mid-foot band … to act as a first lateral spoke and a medial lower leg band … to act as a second medial spoke and a lateral lower leg band … to act as a second lateral spoke (Annotated Fig 39, Fig 38, medial and lateral corresponding spokes shown); the opposing set of laterally spaced hubs and spokes comprised of the interlinking network of elastomeric band members form a hinge (Fig 39, hinging shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the malleoli supports and the spokes of Gildersleeve et al/Gray ‘902 to be the structure that allows for selective movement as taught by Gray ‘799 to allow for healthy movement by the user (Gray ‘799 col 2 ln 60-65).
Gildersleeve et al/Gray ‘902/Gray ‘799 discloses the device as discussed above.
Gildersleeve et al/Gray ‘902/Gray ‘799 is silent on the elastomeric band members having a thickness of from 1 to 10 mm and comprising a thermoplastic elastomer having a Shore A hardness of 2 to 70 at 10 sec when measured in accordance with ASTM D2240 so as to be capable of being worn inside a shoe; which comprises an open entry area having edges which open to the rear of the leg portion and an opposing pair of elastic strap members including a closure means that extend from the edges of the entry area that spiral in opposition around the brace to adjustably close the entry area and apply a 
Tanaka teaches an analogous ankle orthosis having an elastomeric material which aids in ankle support the elastomeric band members 161 having a thickness of from 1 to 10 mm (Fig 15, Fig 16, col 17 ln 10-15, 0.5-3 mm) and comprising a thermoplastic elastomer having a Shore A hardness of 2 to 70 at 10 sec when measured in accordance with ASTM D2240 (col 17 ln 40-45, polyamide elastomer resin is a thermoplastic elastomer; shore hardness D of 12-36 is a shore hardness A of 50-90; a range including the limitation range thus meets the limitations range, see MPEP 2144.05) so as to be capable of being worn inside a shoe (col 12 ln 15-25, to be thin as common fabrics which would be capable of placement into a shoe)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions and material of Gildersleeve et al/Gray ‘902/Gray ‘799 to be the dimensions and material as taught by Tanaka to be effective in supporting the user and allow for comfort (Tanaka col 16 ln 65- col 17 ln 10).
Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka discloses the device as discussed above.
Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka is silent on which comprises an open entry area having edges which open to the rear of the leg portion and an opposing pair of elastic strap members including a closure means that extend from the edges of the entry area that spiral in opposition around the brace to adjustably close the entry area and apply a circumferential tension to the interlinkinq network of elastomeric bands that fastens about the ankle on the brace.
Foxen teaches an analogous ankle orthosis 110 which comprises an open entry area 130 having edges 131 which open to the rear of the leg portion (Fig 9) and an opposing pair of elastic strap members 116A/116C including a closure means 116C that extend from the edges 131 of the entry area that spiral in opposition around the brace to adjustably close the entry area (Fig 10) and apply a circumferential tension to the interlinkinq network of bands that fastens about the ankle on the brace ([0060], [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal band of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka to have the 


    PNG
    media_image1.png
    861
    1185
    media_image1.png
    Greyscale

Gildersleeve et al, Fig 1

    PNG
    media_image2.png
    900
    764
    media_image2.png
    Greyscale

Gray '902, Fig 7

    PNG
    media_image3.png
    646
    658
    media_image3.png
    Greyscale

Gray '902, Fig 11

    PNG
    media_image4.png
    767
    656
    media_image4.png
    Greyscale

Gray '902, Fig 12
With respect to claim 2, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 1, wherein the interlinking network of elastomeric band members has a first edge and a second edge and a discontinuity there between and the interlinking network or elastomeric  26  
With respect to claim 3, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 1, wherein the closure member comprises a band, strap, cable or tab which extends from the medial or lateral side of the brace and includes one or more of hook and loop fastener, C-hooks, pin and post, zipper, tongue and groove, buttons, latch and hook, anchor and anchor receptacle, and laces (Foxen [0060], hook and loop and straps 116C/116A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal band of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen to have the straps as taught by Foxen to provide a more compressive force more traditionally known by athletes and thus more comforting (Foxen [0062]).
With respect to claim 4, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 1, wherein the lateral or the medial malleolus support is a fenestration which is a through hole (Gildersleeve Annotated Fig 1, through hole opening 107)(Gray ‘902 Annotated Fig 7, Annotated Fig 11, Annotated Fig 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen to mirrored for each side of the ankle as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 5, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 1, wherein the ankle brace comprises a web which includes the interlinking network of elastomeric band members (Gilsersleeve Annotated Fig 1) and the lateral or the medial malleolus support is a fenestration which is an area of decreased resistance in the web (Gilsersleeve Annotated Fig 1, malleolus support is a fenestration with no structure there in thus is inherently a decrease in resistance)(Gray ‘902 Annotated Fig 7, Annotated Fig 11, Annotated Fig 12).  

With respect to claim 6, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 5, wherein the foot portion of the web includes at least one opening for the lateral malleolus (Gray ‘902 Annotated Fig 7, Annotated Fig 11, Annotated Fig 12) (Gildersleeve Annotated Fig 1, through hole opening 107).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen to mirrored for each side of the ankle as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 7, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 5, wherein the foot portion of the web includes at least one opening for the medial malleolus (Gray ‘902 Annotated Fig 7, Annotated Fig 11, Annotated Fig 12)(Gildersleeve Annotated Fig 1, through hole opening 107).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen to mirrored for each side of the ankle as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 8, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 1, wherein the thermoplastic elastomer has a Shore A hardness of 2 to 50 at 10 sec when measured in accordance with ASTM D2240 (Tanaka col 17 ln 40-45, polyamide elastomer resin is a thermoplastic elastomer; shore hardness D of 12-36 is a shore hardness A of 50-90; a range including the limitation range thus meets the limitations range, see MPEP 2144.05).  

With respect to claim 17, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 1, wherein brace is formed by molding or casting (Gildersleeve [0075]).
The claimed phrase “is formed by molding or casting” is being treated as a product by process limitation; that is, that the brace of the apparatus is formed.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen as applied to claim 8 above, and further in view of Pedicano (US 2010/0043266).
With respect to claim 9, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 8.
Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen is silent on wherein the thermoplastic elastomer having a tensile break at stretch of 2 to 2 MPa at 23°C using Die C2 hour when measured in accordance with ASTM D412.
Pedicano teaches an analogous thermoplastic elastomer wherein the thermoplastic elastomer having a tensile break at stretch of 2 to 2 MPa at 23°C using Die C2 hour when measured in accordance with ASTM D412 (Pedicano [0038], Versaflex material has claimed properties).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen to have the stretch as taught by Pedicano to be the desired elastic properties (Pedicano [0038]).

In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 10, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 8.
Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen is silent on wherein the elastomeric material is a thermoplastic elastomer having a tensile stress of 0.08 to 0.8 MPa at strain 100% and 0.2 to 2.5 MPa at 300% at 230C using Die C2 hour when measured in accordance with ASTM D412
Pedicano teaches an analogous thermoplastic elastomer wherein the elastomeric material is a thermoplastic elastomer having a tensile stress of 0.08 to 0.8 MPa at strain 100% and 0.2 to 2.5 MPa at 300% at 230C using Die C2 hour when measured in accordance with ASTM D412 (Pedicano [0038], Versaflex material has claimed properties).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen to be have the tensilestress as taught by Pedicano to be the desired elastic properties (Pedicano [0038]).
Examiner further notes, in light of cited prior art that the claimed material properties are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed material properties which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed [ranges or preferences of dimensions] within the specification. And where the general conditions of a claim are 
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 11, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 8.
Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen is silent on wherein the elastomeric material is a thermoplastic elastomer having an Elongation at break of 500 to 1200% at 23°C using Die C2 hour when measured in accordance with ASTM D414.
 Pedicano teaches an analogous thermoplastic elastomer wherein the elastomeric material is a thermoplastic elastomer having an Elongation at break of 500 to 1200% at 23°C using Die C2 hour when measured in accordance with ASTM D414 (Pedicano [0038], Versaflex material has claimed properties).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen to be the material as taught by Pedicano to be the desired elastic properties (Pedicano [0038]).
Examiner further notes, in light of cited prior art that the claimed material properties are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed material properties which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed [ranges or preferences of dimensions] within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 12, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 8.

Pedicano teaches an analogous thermoplastic elastomer wherein the elastomeric material is a thermoplastic elastomer having, a tear strength of 7.5 to 20 kN/m when measured in accordance with ASTM D624 (Pedicano [0038], Versaflex material has claimed properties).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen to be the material as taught by Pedicano to be the desired elastic properties (Pedicano [0038]).
Examiner further notes, in light of cited prior art that the claimed material properties are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed material properties which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed [ranges or preferences of dimensions] within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 13, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 8.
Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen is silent on wherein the elastomeric material is a thermoplastic elastomer having, and a compression set of 5 to 30% at 230C and at Time 79200 sec when measured in accordance with ASTM D395.
Pedicano teaches an analogous thermoplastic elastomer wherein the elastomeric material is a thermoplastic elastomer having, and a compression set of 5 to 30% at 230C and at Time 79200 sec when measured in accordance with ASTM D395 (Pedicano [0038], Versaflex material has claimed properties).  

Examiner further notes, in light of cited prior art that the claimed material properties are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed material properties which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed [ranges or preferences of dimensions] within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen as applied to claim 8 above, and further in view of Goble et al (US 2002/0123709).
With respect to claim 15, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 8.
Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen is silent on wherein the elastomeric material further includes one or more of additional elastomers, cross-linking agents, reinforcing fibers and fillers, antimicrobial agents, colorants, and fragrances.  
Goble et al teaches an analogous ankle brace with an elastomeric material compound with reinforcing fibers ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the material of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen to have the reinforcement fiber of Goble et al in order to have a stronger material (Goble et al [0025], [0024]).
With respect to claim 16, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen/Goble et al discloses An ankle brace as set forth in claim 15, wherein the reinforcing fiber is selected from glass, steel and carbon fiber (Goble et al [0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the material of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen to have the reinforcement fiber of Goble et al in order to have a stronger material (Goble et al [0025], [0024]).

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen as applied to claim 1, and further in view of Barberio (US 2016/0324666)(priority to 2014).
With respect to claim 18, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen discloses An ankle brace as set forth in claim 1, wherein the brace comprises the interlinking network and an elastomeric web (Gildersleeve et al [0071], optional sleeve)
Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen is silent on and the interlinking network comprises a material of a 28durometer that is 10 to 90 points higher on the Shore A scale than the material of the elastomeric web.  
Barberio teaches an analogous ankle orthosis having a layer of elastomeric material, and further having an elastomeric web beneath, the outer elastomeric member comprises a material of a durometer that is 10 to 90 points higher on the Shore A scale than the material of the elastomeric web ([0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the device of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen to have the inner softer material that is 10 to 90 points lower on the Shore A scale than the material of the interlinking web as taught by Barberio in order to increase comfort and avoid collapse (Barberio [0045], [0046]).
With respect to claim 21, Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen/Barberio discloses An ankle brace as set forth in claim 18.
Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen/Barberio as they are currently combined is silent on wherein the distal band forms a ring and includes a gusset.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the fastener system of Gildersleeve et al/Gray ‘902/Gray ‘799/Tanaka/Foxen/Barberio to have the gusset as taught by Gray ‘799 in order to further support the system (Gray ‘799 col 6 ln 60-65).

Claims 19-20 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al in view of Gray ‘902 and in view of Tanaka and in view of Lee (US 4768502).  
With respect to claim 19, Gildersleeve et al discloses A ankle brace for an ankle joint comprising an interlinking network of soft, resilient, elastomeric band members (Fig 1, [0033]), and forming a foot portion and a leg portion (Annotated Fig 1, foot portion, leg portion), the foot portion having a distal band and the leg portion having a proximal band (Annotated Fig 1, distal band, proximal band), and a medial malleoli support and a lateral malleoli support which together define a transverse axis extending between the medial malleoli support and the lateral malleoli support (Annotated Fig 1, malleoli support, device detailed to be two frames), and the interlinking network of bands further comprising a medial foot portion band which extends from the medial support to the distal band and a lateral foot portion band which extends from the lateral malleolus support to the distal band (Annotated Fig 1, mid foot portion band) and a medial leg portion band which extends from the medial support to the proximal band and a lateral lower leg (Annotated Fig 1, lower leg band), and the interlinking networks forms a hinge about the transverse axis to allow pivoting motion between the foot portion and the leg portion and to accommodate movement at the ankle joint without unnecessary material or bunching ([0058]).
Gildersleeve et al is silent on whether the device is mirrored on the medial and lateral sides, the bands having a thickness of from 1 mm to 10 mm, a width of from 3 mm to 20 mm, and a durometer of from 10 to 140 on the Shore A scale, so as to cause the brace to be capable of being worn underneath a shoe.
Gray ‘902 discloses an analogous ankle brace having mirrored medial and lateral sides to teach the foot portion having a distal band and the leg portion having a proximal band, and a medial malleoli 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al to be mirrored and to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
Gildersleeve et al/Gray ‘902 discloses the device as discussed above.
Gildersleeve et al/Gray ‘902 is silent on having a thickness of from 1 mm to 10 mm, a width of from 3 mm to 20 mm, and a durometer of from 10 to 140 on the Shore A scale, so as to cause the brace to be capable of being worn underneath a shoe.
Tanaka teaches an analogous ankle orthosis having an elastomeric material which aids in ankle support the elastomeric band members 161 having a thickness of from 1 to 10 mm (Fig 15, Fig 16, col 17 ln 10-15, 0.5-3 mm) and comprising a thermoplastic elastomer having a Shore A hardness of 2 to 70 at 10 sec when measured in accordance with ASTM D2240 (col 17 ln 40-45, polyamide elastomer resin is a thermoplastic elastomer; shore hardness D of 12-36 is a shore hardness A of 50-90; a range including the limitation range thus meets the limitations range, see MPEP 2144.05) so as to be capable of being worn inside a shoe (col 12 ln 15-25, to be thin as common fabrics which would be capable of placement into a shoe)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions and material of Gildersleeve et al/Gray ‘902 to be the dimensions and material as taught by Tanaka to be effective in supporting the user and allow for comfort (Tanaka col 16 ln 65- col 17 ln 10).

Gildersleeve et al/Gray ‘902/Tanaka is silent on a width of from 3 mm to 20 mm.
Lee teaches an analogous orthosis comprised of band members wherein the band members have a thickness of from 1 mm to 10 mm, a width of from 3 mm to 20 mm (col 6 ln 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions of Gildersleeve et al/Gray ‘902/Tanaka to be the dimensions as taught by Lee to be effective in supporting the user and allow for ventilation (Lee col 2 ln 40-45).
With respect to claim 20, Gildersleeve et al/Gray ‘902/Tanaka/Lee discloses An ankle brace as set forth in claim 19, wherein the network includes members that act as stiffening ribs in the anatomic orientation of the lateral collateral ligamentous complex of the joint (Gildersleeve Annotated Fig 1, device would have claimed intended function).  
With respect to claim 23, Gildersleeve et al/Gray ‘902/Tanaka/Lee discloses An ankle brace as set forth in claim 19, wherein the proximal band includes a closure mechanism that allows the size of the proximal opening to be adjusted (Gray ‘902, Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, closure mechanism 52/53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Tanaka/Lee to be mirrored and to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 24, Gildersleeve et al/Gray ‘902/Tanaka/Lee discloses An ankle brace as set forth in claim 19, wherein the brace comprises a biocompatible elastomeric material that is sticky to the touch (Tanaka col 17 ln 40-45, polyamide elastomer resin is a thermoplastic elastomer; elastomeric material would have some level of stickiness when touches, is an exampled of a biocompatible material).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Gildersleeve et al/Gray ‘902/Tanaka/Lee to be the .  
With respect to claim 25, Gildersleeve et al/Gray ‘902/Tanaka/Lee discloses An ankle brace as set forth in claim 19, wherein the foot portion includes a closable opening to the rear of the ankle joint (Gray ‘902, Annotated Fig 7, Annotated Fig 11, Annotated Fig 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Tanaka/Lee to be mirrored and to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 26, Gildersleeve et al/Gray ‘902/Tanaka/Lee discloses An ankle brace as set forth in claim 19. 
The current combination of Gildersleeve et al/Gray ‘902/Tanaka/Lee is silent on wherein the brace further include a plantar foot plate that is stiffer than the interlinking network of elastomeric band members.  
Gray ‘902 further teaches wherein the brace further include a plantar foot plate 40/38/42 that is stiffer than the interlinking network of elastomeric band members (col 6 ln 10-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Tanaka/Lee to have the bands form a sole as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), allow for device ventilation (Gray ‘902 col 6 ln 35-40), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 27, Gildersleeve et al/Gray ‘902/Tanaka/Lee discloses An ankle brace as set forth in claim 19, wherein the brace includes a pocket for a sensor or for support inserts (Gildersleeve et al Annotated Fig 1, series of openings creating a series of pocket that would allow for placement of sensors).  
With respect to claim 28, Gildersleeve et al/Gray ‘902/Tanaka/Lee discloses An ankle brace as set forth in claim 19.

Gray ‘902 further discloses further including supplemental supports 62/62 which can be attached to the lateral or medial side of the brace via holes 48 (Fig 9, supplement supports 62 shown).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Gray ‘902/Tanaka/Lee to has optional further supports as taught by Gray ‘902 in order to add optional lengthening to the device (Gray ‘902 col 5 ln 45-55).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al/Gray ‘902/Tanaka/Lee as applied to claim 19 above, and further in view of Gray ‘799.
With respect to claim 22, Gildersleeve et al/Gray ‘902/Tanaka/Lee discloses An ankle brace as set forth in claim 19, where the distal band is a flat band of material having a durometer of from 40 to 100 on the Shore A scale (Tanaka col 17 ln 40-45, polyamide elastomer resin is a thermoplastic elastomer; shore hardness D of 12-36 is a shore hardness A of 50-90; a range including the limitation range thus meets the limitations range, see MPEP 2144.05) which includes an interruption of a length along the long axis of the band (Gildersleeve et al Annotated Fig 1, curvature and interaction with other bands interpreted as interruptions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions and material of Gildersleeve et al/Gray ‘902/Tanaka/Lee to be the dimensions and material as taught by Tanaka to be effective in supporting the user and allow for comfort (Tanaka col 16 ln 65- col 17 ln 10).
Gildersleeve et al/Gray ‘902/Tanaka/Lee is silent on and at a first end and a second end joined by a gusset and the gusset is formed by a member which joins the first end and the second end of the band by a length which is longer than the length of the interruption. 29  
Gray ‘799 teaches an analogous brace with an analogous connection system for the brace and the user and at a first end and a second end joined by a gusset and the gusset is formed by a member 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the fastener system of Gildersleeve et al/Gray ‘902/Tanaka/Lee to have the gusset as taught by Gray ‘799 in order to further support the system (Gray ‘799 col 6 ln 60-65).

Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al in view of Tanaka and in view of Lee and in view of Gray ‘902.
With respect to claim 29, Gildersleeve et al discloses An ankle brace capable of being worn inside a shoe for a hypothetical user (Fig 1, [0033], device capable of claimed function) comprising a network of bands of soft, resilient, elastomeric material (Annotated Fig 1, [0033]) and a that has a foot portion which can be fastened to form a first continuous loop about a first axis and a leg portion that can be fastened to form a second continuous loop about a second axis (Annotated Fig 1, foot and leg portions); and the foot portion of the brace having a proximal end which includes a top opening sized to fit below the belly of the gastrocnemius of the user and the distal end of the foot portion being connected to the proximal end of the leg portion at a conjunction of the foot portion and the leg portion (Annotated Fig 1, device shown to fit the user below the calf meeting the limitations), and the distal portion of the foot portion including a bottom opening sized to fit posterior to the neck of the fifth metatarsal (Annotated Fig 1, device shown to fit the user posterior the metatarsals); and the network of bands including at least a first fenestration at the conjunction of the first and the second portions and the first portion (Annotated Fig 1, fenestration is open area).
Gildersleeve et al is silent on having a durometer of from 10 to 140 on the Shore A scale and having a thickness of from 1 to 7 mm and a width of 5 to 10 mm, and the first portion of the brace including a closure mechanism which achieves adjustable and secure closure about the leg above the malleoli and below the belly of the gastrocnemius. 30  
Tanaka teaches an analogous ankle orthosis having an elastomeric material which aids in ankle support the elastomeric band members 161 having a thickness of from 1 to 10 mm (Fig 15, Fig 16, col 17 ln 10-15, 0.5-3 mm) and comprising a thermoplastic elastomer having a Shore A hardness of 2 to 70 at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions and material of Gildersleeve et al/Gray ‘902 to be the dimensions and material as taught by Tanaka to be effective in supporting the user and allow for comfort (Tanaka col 16 ln 65- col 17 ln 10).
Gildersleeve et al/Tanaka discloses the device as discussed above. 
Gildersleeve et al/Tanaka is silent on a width of 5 to 10 mm, and the first portion of the brace including a closure mechanism which achieves adjustable and secure closure about the leg above the malleoli and below the belly of the gastrocnemius.   
Lee teaches an analogous orthosis comprised of band members wherein the band members have a thickness of from 1 mm to 10 mm, a width of from 3 mm to 20 mm (col 6 ln 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions of Gildersleeve et al/Tanaka to be the dimensions as taught by Lee to be effective in supporting the user and allow for ventilation (Lee col 2 ln 40-45).
Gildersleeve et al/Tanaka/Lee discloses the device as discussed above.
Gildersleeve et al/Tanaka/Lee is silent on and the first portion of the brace including a closure mechanism which achieves adjustable and secure closure about the leg above the malleoli and below the belly of the gastrocnemius. 30  
Gray ‘902 discloses an analogous ankle brace having first portion of the brace including a closure mechanism which achieves adjustable and secure closure about the leg above the malleoli and below the belly of the gastrocnemius 30(Annotated Fig 7, Annotated Fig 11, Annotated Fig 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Tanaka/Lee to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 
With respect to claim 30, Gildersleeve et al/Tanaka/Lee/Gray ‘902 discloses An ankle brace as set forth in claim 29, wherein the closure member includes one or more of c-clamps, eye and hooks, pin and post, chip closure, latch, hook and loop fastener, and a tab and envelope (Gray ‘902 Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, pins and posts 52/53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Tanaka/Lee to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 31, Gildersleeve et al/Tanaka/Lee/Gray ‘902 discloses An ankle brace as set forth in claim 29.
Gildersleeve et al/Tanaka/Lee/Gray ‘902 as it is currently combined is silent on further including an integral shin guard.
Gray ‘902 further discloses further including the brace extending to cover the shin (Fig 11, shown).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Tanaka/Lee/Gray ‘902 to cover the shin as taught by Gray ‘902 in order to extend the device support capabilities (Gray ‘902 col 2 ln 30-35), better fit a user (Gray ‘902 col 2 ln 30-40), and better stabilize the device (Gray ‘902 col 5 ln 15-20).
With respect to claim 32, Gildersleeve et al/Tanaka/Lee/Gray ‘902 discloses An ankle brace as set forth in claim 31, wherein the shin guard is adhered to or molded into the leg portion of the brace such that it is contiguous with the ankle brace (Gray ‘902 Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, shown molded together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al/Tanaka/Lee/Gray ‘902 to cover the shin as 
With respect to claim 33, Gildersleeve et al/Tanaka/Lee/Gray ‘902 discloses An ankle brace as set forth in claim 29, further including a sleeve which is an elastomeric web and wherein the web of the first portion forms a posterior opening prior to being closed (Gildersleeve et al Annotated Fig 1, open area).  

Claims 34-35, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve et al in view of Gray ‘799 and in view of Tanaka and in view of Lee and in view of Barberio and in view of Kuehl (US 2017/0049602) (Priority to Aug 2015).
With respect to claim 34, Gildersleeve discloses A brace for an ankle having a framework of elastomeric band members (Annotated Fig 1, [0033], elastomeric) extending between a first proximal opening and a second distal opening (Annotated Fig 1, first proximal opening at proximal band and second distal opening at distal band), the hubs each including a band which encircles a recess shaped to receive a malleoli and which act to inhibit and allow selected motion at the joint (Annotated Fig 1, hub is malleolus support which surround the malleoli, elastomeric material would inhibit extreme motions and allow certain motions), wherein the framework includes a first anchor at the first proximal opening comprising a band that forms a loop for a proximal side of the joint (Annotated Fig 1, proximal band in a first anchor) and a second anchor at the second distal opening comprising a loop for the second side of the joint (Annotated Fig 1, distal band is a second anchor) and a plurality of [elastomeric bands] extending radially from each of the hubs to form an elastomeric hinge which is formed by the set of laterally spaced hubs (Annotated Fig 1, spoked extend form the malleolus support to the bands) and the [elastomeric bands] which extend radially from the hubs and between the first anchor and the second anchor (Annotated Fig 1, elastomeric members extend from the malleolus support to the anchors) and the framework defines fenestrations (Annotaed Fig 1, fenestrations between elastomeric bands) which include webs of sheet material ([0016], secured to a sleeve).  
Gildersleeve et al is silent on and which forms an opposing set of laterally spaced hubs and associated spokes, and a plurality of spokes extending radially from each of the hubs to form an 
Gray ‘799 taches an analogous orthosis having a framework of elastomeric band members extending between a first proximal opening and a second distal opening (Annotated Fig 39, neck is a series of joints, first and second opening shown), and which forms an opposing set of laterally spaced hubs and spokes which act to inhibit and allow selected motion at the joint (Fig 39, Fig 38, first and second hubs on either side of the device perform claimed function- Annotated Fig 39 shows one side), wherein the framework includes a first anchor at the first proximal opening comprising a band that forms a loop for a proximal side of the joint and a second anchor at the second distal opening comprising a loop for the second side of the joint (Annotated Fig 39, first anchor, second anchor) and a plurality of spokes extending radially to form an elastomeric hinge which is formed by the set of laterally spaced hubs and the spokes which extend radially from the hubs and between the first anchor and the second anchor (Annotated Fig 39 spokes shown extending between the first and second anchors) and the framework defines fenestrations (Annotated Fig 39, shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the malleoli supports of Gildersleeve et al/Gray ‘902 to be the spoke structure that allows for selective movement as taught by Gray ‘799 to allow for healthy movement by the user (Gray ‘799 col 2 ln 60-65).
Gildersleeve et al/Gray ‘799 discloses the device as discussed above.
Gildersleeve et al/Gray ‘799 is silent on and the spokes comprising strips having a thickness of from 1 to 4 mm and a width of from 3 to 10 mm and comprised of a material having a durometer of 50 to 80 on the Share A scale and the framework defines fenestrations which include webs of sheet material 
Tanaka teaches an analogous ankle orthosis having an elastomeric material which aids in ankle support the elastomeric band members 161 having a thickness of from 1 to 4 mm (Fig 15, Fig 16, col 17 ln 10-15, 0.5-3 mm) and comprised of a material having a durometer of 50 to 80 on the Share A scale (col 17 ln 40-45, polyamide elastomer resin is a thermoplastic elastomer; shore hardness D of 12-36 is a shore hardness A of 50-90; a range including the limitation range thus meets the limitations range, see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions and material of Gildersleeve et al/Gray ‘799 to be the dimensions and material as taught by Tanaka to be effective in supporting the user and allow for comfort (Tanaka col 16 ln 65- col 17 ln 10).
Gildersleeve et al/Gray ‘799/Tanaka discloses the device as discussed above.
Gildersleeve et al/Gray ‘799/Tanaka is silent on and a width of from 3 to 10 mm and the framework defines fenestrations which include webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale and a stickiness of 000.5 to 30 N/100 mm in accordance with ASTM peel strip test 3330D at 90.  
Lee teaches an analogous orthosis comprised of band members wherein the band members have a and the second anchor comprising strips having a width of from 1/4 to 1/5 of an inch, and a thickness of 2 to 10 mm (col 6 ln 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions of Gildersleeve et al/Gray ‘799/Tanaka to be the dimensions as taught by Lee to be effective in supporting the user and allow for ventilation (Lee col 2 ln 40-45).
Gildersleeve et al/Gray ‘799/Tanaka/Lee discloses the device as discussed above.
Gildersleeve et al/Gray ‘799/Tanaka/Lee is silent on framework defines fenestrations which include webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale and a stickiness of 000.5 to 30 N/100 mm in accordance with ASTM peel strip test 3330D at 90.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the sleeve of Gildersleeve et al/Gray ‘799/Tanaka/Lee to have the softer material as taught by Barberio in order to increase comfort and avoid collapse (Barberio [0045], [0046]).
Gildersleeve et al/Gray ‘799/Tanaka/Lee/Barberio discloses the device as discussed above.
Gildersleeve et al/Gray ‘799/Tanaka/Lee/Barberio is silent on sheet material comprised of an elastomeric material having. . . a stickiness of 000.5 to 30 N/100 mm in accordance with ASTM peel strip test 3330D at 90.  
Kuehl teaches an analogous orthosis with a material having a stickiness of 000.5 to 30 N/100 mm in accordance with ASTM peel strip test 3330D at 90 ([0011], [0012], 0.66 N/mm stickiness according to standard ASTM tests, 3330D being the standard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stickiness of the material Gildersleeve et al/Gray ‘799/Tanaka/Lee/Barberio to have the stickiness as taught by Kuel to reduce unwanted device movement while still being adjustable and reattachable as desired (Kuel [0042]).

    PNG
    media_image5.png
    618
    470
    media_image5.png
    Greyscale

Fig 39, Gray '799
With respect to claim 35, Gildersleeve et al/Gray ‘799/Tanaka/Lee/Barberio/Kuehl An ankle brace as set forth in claim 34, wherein the second anchor is a band that forms a flat ring in the distal area of the loop (Gray ‘799 Annotated Fig 39, band shown to be flat in construction, bent to correspond to a user) and the flat ring includes an interruption joined by a v-shaped member that opposes but also allows the expansion of the ring so as to form a snug fit with the user at the second opening (Gray ‘799 Fig 40, opening shown connected by straps 26, anchor shown to have a v shape taper at the opening and slots 60 that allow and restrict expansion along with the straps 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the malleoli supports of Gildersleeve et al/Gray .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Gildersleeve in view of Gray ‘902.
With respect to claim 36, Gildersleeve et al discloses An ankle brace which supports the foot, ankle and leg of a user (Fig 1) and is capable of being inside a shoe (Fig 1, device is capable of being places inside a shoe in some aspect, such as being rolled and placed into a shoe for storage) and comprising an interlinking network of band members forming a first portion and a second portion (Annotated Fig 1, first portion, second portion), the foot portion having a soft flat elastomeric plantar portion (Annotated Fig 1, second portion having a plantar portion, soft material and design detailed to be flat [0013]) and a distal band which forms at least 200 degrees of an arc (Annotated Fig 1, distal band detailed to be 360 degrees- [0018], secured about the leg, about interpreted to be on all sides. Merriam-Webster.) and the leg portion having a proximal band (Annotated Fig 1, proximal band) -8-and a medial malleolus support (Annotated Fig 1, malleolus support), and a recess which accommodates the heel of the foot of the user (Annotated Fig 1, recess), and the interlinking network of bands further comprising a medial mid-foot band which extends from the medial malleolus support to the distal band (Annotated Fig 1, mid-foot band) and a medial lower leg band which extends from the medial malleolus support to the proximal band (Annotated Fig 1, lower leg band) and the brace having a rear entry means which comprises an open rear area of the leg portion (Annotated Fig 1, open area can serve as a rear entry means) and wherein interlinking network forms a hinge about the transfer transverse axis to allow pivoting motion between the foot portion and the leg portion but the network inhibits lateral and medial translational or pivotal motion about an axis perpendicular to the transverse axis along the length of the foot between the foot portion and the leg portion ([0006], [0058], web elastomeric material would allow for some pivoting, thus serves as a hinge, but would inhibit extreme movements of the ankle).
Gildersleeve et al is silent on the foot portion. . . which forms a self-formed foot plate; and a lateral malleolus support which together define a transverse axis extending between the medial malleolus support and the lateral malleolus supports, and a lateral mid-foot band which extends from the lateral 
Gray ‘902 discloses an analogous ankle brace having mirrored medial and lateral sides to teach the foot portion having a self-formed foot plate (Fig 12, foot plate being combined portions 40/38); and a lateral malleolus support which together define a transverse axis extending between the medial malleolus support and the lateral malleolus supports (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, medial and lateral malleolus supports defining and axis therebetween), and a lateral mid-foot band which extends from the lateral malleolus support to the distal band and a lateral lower leg band which extends from the lateral malleolus support to the proximal band (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, lateral midfoot band extending between distal and proximal bands) and the brace having a rear entry means (Annotated Fig 12, closure members). . . defined by first and second opposing side edges and a closure and tensioning member (Annotated Fig 12, first and second sides and medial and lateral portion edges) comprising a set of a first and a second strap respectively extending from the first and the second side edge (Annotated Fig 12, closure members) and extending and lapping over the open rear area of the leg portion (Annotated Fig 12) and including a closure means that fastens the closure member about the ankle on the brace (Fig 12, pins and openings 52/53), wherein the closure member provides adjustable circumferential closure and resilient tension to the interlinking network (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, closure member is adjustable and thus would allow for closure and tension, closing of the closure created a circumferential device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gildersleeve et al to be mirrored, to have the bands form a sole, and to have the overlapping closure mechanism as taught by Gray ‘902 in order to extend the device .  

Claim 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gray ‘799 in view of Lee and in view of Tanaka and in view of Kuehl.
With respect to claim 37, Gray ‘799 teaches A brace for a joint having a framework of support extending between a first proximal opening and a second distal opening (Annotated Fig 39, proximal and distal openings, shown also in Fig 38), wherein the framework includes a set of a first hub and a plurality of first spokes which extend radially from the first hub and a second hub and a plurality of second spokes which extend radially from the second hub (Annotated Fig 39, hub and spokes, Fig 38 shows that there is a first and second hub on either side of the device), and a first anchor at the first proximal opening comprising a band that forms a closed loop for a proximal side of the joint and a second anchor at the second distal opening comprising a closed loop for the second side of the joint (Annotated Fig 39, proximal band and distal band, create closed loops when device is attached by straps 26) and first spokes extending between the first hub and the first anchor and the second anchor and second spokes extending between the second hub and the first anchor and the second anchor (Annotated Fig 39, Fig 38, spokes extends between hubs and bands).
Gray ‘799 is silent on and the spokes comprising strips having a width of from 1/4 to 1/5 of an inch, wherein the first anchor and the second anchor is comprised of a material having a durometer of 60 -9-to 80 on the Share A scale and a thickness of 2 to 10 mm, and the framework defines fenestrations which include webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale and a stickiness of 000.5 to 30 N/100 mm in accordance with ASTM peel strip test 3330D at 90.
Lee teaches an analogous orthosis comprised of band members wherein the band members have a and the second anchor comprising strips having a width of from 1/4 to 1/5 of an inch, and a thickness of 2 to 10 mm (col 6 ln 35-45).

Gray ‘799/Lee discloses the device as discussed above. 
Gray ‘799/Lee is silent on wherein the first anchor and the second anchor is comprised of a material having a durometer of 60 -9-to 80 on the Share A scale, and the framework defines fenestrations which include webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale and a stickiness of 000.5 to 30 N/100 mm in accordance with ASTM peel strip test 3330D at 90.
Tanaka teaches an analogous ankle orthosis having an elastomeric material web which aids in ankle support the elastomeric band members 161 having a thickness of from 1 to 10 mm (Fig 15, Fig 16, col 17 ln 10-15, 0.5-3 mm) and comprising a thermoplastic elastomer having a Shore A hardness of 2 to 70 at 10 sec when measured in accordance with ASTM D2240 (col 17 ln 40-45, polyamide elastomer resin is a thermoplastic elastomer; shore hardness D of 12-36 is a shore hardness A of 50-90; a range including the limitation range thus meets the limitations range, see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions and material of Gray ‘799/Lee to be the material as taught by Tanaka to be effective in supporting the user and allow for comfort (Tanaka col 16 ln 65- col 17 ln 10).
Gray ‘799/Lee/Tanaka discloses the device as discussed above. 
Gray ‘799/Lee/Tanaka is silent a stickiness of 000.5 to 30 N/100 mm in accordance with ASTM peel strip test 3330D at 90.
Kuehl teaches an analogous orthosis with a material having a stickiness of 000.5 to 30 N/100 mm in accordance with ASTM peel strip test 3330D at 90 ([0011], [0012], 0.66 N/mm stickiness according to standard ASTM tests, 3330D being the standard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stickiness of the material Gray ‘799/Lee/Tanaka to have the stickiness as 

    PNG
    media_image6.png
    407
    573
    media_image6.png
    Greyscale

Annotated Fig 39, Gray '799
	With respect to claim 38, Gray ‘799/Lee/Tanaka/Kuel discloses An ankle brace as set forth in claim 37, wherein the second anchor is a band that forms a flat ring in the distal area of the closed loop (Gray ‘799 Annotated Fig 39, Fig 38, band shown to be flat in construction, bent to correspond to a user) and the flat ring includes an interruption joined by a v-shaped member that opposes but also allows the expansion of the ring so as to form a snug fit with the user at the second opening (Gray ‘799 Fig 40, opening shown connected by straps 26, anchor shown to have a v shape taper at the opening and slots 60 that allow and restrict expansion along with the straps 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM BAKER/Examiner, Art Unit 3786